IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSEPH M. WALLS,                        §
                                         §   No. 74, 2018
       Defendant Below,                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   ID. No. 86001399DI (N)
 STATE OF DELAWARE,                      §
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                           Submitted: April 23, 2018
                             Decided: June 5, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                  ORDER

      This 5th day of June 2018, after careful consideration of the opening brief, the

motion to affirm, and the record on appeal, the Court concludes that the judgment of

the Superior Court should be affirmed on the basis of and for the reasons assigned

by the Superior Court in its August 9, 2017 order denying the appellant’s motion for

reduced sentence resentencing and its January 17, 2018 order denying the appellant’s

motion for reargument. The Superior Court did not err in finding that the appellant,

who was not sentenced as an habitual offender under 11 Del. C. § 4214, was not

eligible for relief under § 4214(f).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:

                               /s/ James T. Vaughn, Jr.
                                     Justice




                                 2